Citation Nr: 1826448	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-32 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for tinnitus.

2.  Whether new and material evidence has been received to reopen a claim of service connection for hearing loss.

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to an effective date prior to March 6, 2012 for the award of service connection for mood disorder.

6.  Entitlement to a rating in excess of 30 percent for bilateral plantar fasciitis.

7.  Entitlement to a combined rating in excess of 30 percent for right knee limitations of extension and flexion.

REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1977 to June 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2011 (that proposed to reduce the rating for right knee instability from 20 to 0 percent and continued 20 and 10 percent ratings, respectively, for right knee limitations of extension and flexion; continued a 30 percent rating for bilateral plantar keratoma; and denied service connection for pes planus and hypertension;  and September 2014 (that granted service connection service connection for mood disorder, rated 100 percent, effective March 6, 2012) rating decisions by the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  [An unappealed March 2013 rating decision implemented the reduction in the rating for right knee instability, effective June 1, 2013.  A July 2014 decision review officer (DRO) decision recharacterized the plantar keratoma rated 30 percent as plantar fasciitis, rated 30 percent and established a separate 0 percent rating for keratoma of the hands and feet; the Veteran has not appealed the separate service connection award.]

The issues regarding the rating for bilateral plantar fasciitis and seeking service connection for pes planus and for tinnitus (on de novo review) are being remanded to the agency of original jurisdiction (AOJ).  The appellant will be notified if action is required. 


FINDINGS OF FACT

1.  A March 2009 rating decision denied service connection for tinnitus, essentially on the basis that such disability was not shown.

2.  Evidence received since the March 2009 rating decision includes reports of private treatment in May and June 2009 that note that Veteran had tinnitus of 20+ years duration; relates to an unestablished fact necessary to substantiate the claim of service connection for tinnitus; and raises a reasonable possibility of substantiating such claim.

3.  An April 2010 rating decision denied service connection for hearing loss, essentially on the basis that such disability was not shown to be related to service.

4.  Evidence received since the April 2010 rating decision does not tend to show that the Veteran's hearing loss is related to his service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for hearing loss; and does not raise a reasonable possibility of substantiating such claim.

5.  Hypertension was first manifested many years after, and the preponderance of the evidence is against a finding that such disability is etiologically related to, the Veteran's active service or was caused or aggravated by a service connected disability.

6.  The Veteran's initial claim seeking service connection for a psychiatric disability was received by VA on March 6, 2012.

7.  The Veteran's right knee extension has throughout been to at least 10 degrees; at no time under consideration is right knee flexion shown to have been to less than 50 degrees.



CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for tinnitus may be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has not been received, and the claim of service connection for hearing loss may not be reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  Service connection for hypertension is not warranted.  38 U.S.C. §§ 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

4.  An effective date prior to March 6, 2012 for the award of service connection for a mood disorder is not warranted.  38 U.S.C.A. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.151 (2011), 3.400(b)(2) (2017).

5.  A combined rating in excess of 30 percent for right knee limitations of extension and flexion is not warranted.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Codes (Codes) 5260, 5261 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by a letter dated in June 2011.  It provided the Veteran the notice required in claims to reopen; advised him of the bases for the previous denials of service connection for hearing loss and tinnitus, and that new and material evidence was required to reopen the claims; provided the definition of new and material evidence; suggested what type of evidence would be new and material; and identified what was needed to substantiate the underlying service connection claims. See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The VCAA does not apply to claims where, as here regarding the effective date for the award of service connection for mood disorder, there is no dispute as to the facts and the law is dispositive.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001); Mason v. Principi, 16 Vet. App. 129.  The United States Court of Appeals for Veterans Claims (CAVC) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board concludes that no further action under the VCAA is necessary in this matter.

The Veteran's service treatment records (STRs) and Social Security Administration, private and VA medical records have been secured.  He was afforded VA examinations to assess the severity of his right knee disability.  He has not been afforded a VA examination to confirm the existence and ascertain the etiology of hypertension.  As there is no competent evidence that such disability may be etiologically related to his service or a service-connected disability, even the low threshold standard for determining when an examination to secure a medical opinion is necessary is not met (see McLendon v. Nicholson, 20 Vet. App. 79 (2006)), and an examination to secure a medical opinion in this matter is not necessary.  He was also not provided an examination regarding his attempt to reopen claims of service connection for hearing loss and tinnitus.  In a claim to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until the previously denied claim is, in fact, reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  He has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met.

Factual Background, Legal criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that his blood pressure readings during service were all within normal limits.  On May 1981 service separation examination, the vascular system was normal; his blood pressure was 120/76; and audiometry showed that right ear puretone thresholds in decibels were 5, 0, 0, 0 and 5 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively, and that left ear puretone thresholds at corresponding frequencies were 0, 10, 0, 0, and 35 decibels, respectively.  

The Veteran's discharge certificate shows that he was an infantryman, and service personnel records reflect that his assignments included rifleman.  

On December 1983 examination for the Reserves, the Veteran's vascular system and feet were normal, and his blood pressure was 120/72.  Audiometry found that right ear puretone thresholds in decibels were 15, 15, 0, 5 and 5 at the 500, 1,000, 2,000, 3,000 and 4,000 Hertz frequencies, respectively, and that left ear puretone thresholds at corresponding frequencies were 5, 5, 10, 10 and 40 decibels, respectively.  

On May 1988 examination for Reserve service, the Veteran's vascular system was normal; his blood pressure was 102/70.  Audiometry found that right ear puretone thresholds in decibels were 15, 10, 5, 5 and 5 at the 500, 1,000, 2,000, 3000 and 4,000 Hertz frequencies, respectively, and that left ear puretone thresholds at corresponding frequencies were 15, 5, 5, 0 and 0.  

A March 2009 rating decision denied service connection for tinnitus essentially on the basis that such disability was not shown.  He was notified of the decision, and did not appeal it.

Private medical records show that in May 2009, the Veteran stated that he had a hearing test a "long time ago," and that he had failed hearing tests.  He also stated that he had ringing in his ears for more than 20 years.  Tinnitus was diagnosed; in June 2009, he complained of decreased hearing and tinnitus.  A history of exposure to hazardous levels of noise in service was reported.  Audiometry found that right ear puretone thresholds in decibels were 20, 25, 25, 30 and 50 at 500, 1,000, 2,000, 3000 and 4,000 Hertz, respectively, and that left ear puretone thresholds at corresponding frequencies were 15, 20, 20, 40 and 50.  

VA outpatient treatment records show that in August 2009, blood pressure readings were 169/113 and 169/104.  The assessment was hypertension and medication was prescribed.  In August 2011, the Veteran reported pain, locking and giving way of the right knee after increased use.  It was noted that private magnetic resonance imaging (MRI) the previous month showed a medial meniscus tear and chondromalacia patella.

An April 2010 rating decision denied service connection for bilateral hearing loss, essentially on the basis that such disability was not shown to be etiologically related to the Veteran's service.  He was notified of, and did not appeal, the rating decision.

On June 2010 VA audiological examination, the examiner stated that she reviewed the Veteran's records.  She noted that the testing results were invalid and the entire examination was inadequate.  She noted that a mild hearing loss was documented in the left ear in May 1981, but that the Veteran's hearing was within normal limits on the May 1988 Reserve examination.  Since the test results were not valid, she was unable to provide an opinion regarding the etiology of hearing loss or tinnitus.  

On September 2011 VA examination, the Veteran's complaints included pain, weakness and swelling.  Examination of the right knee found tenderness diffusely over the knee.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement or subluxation.  Range of motion was from 0 to 50 degrees.  It was noted that the Veteran was able to do repetitive use testing with no additional limitation of motion.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  It was noted that there was no pes planus.  The diagnoses were pes planus and right knee patellofemoral syndrome, status post surgery.  It was noted that there were X-ray evidence of pes planus.

The Veteran's then attorney submitted a claim of service connection for depression on March 6, 2012.

VA outpatient treatment records show that in March 2012, the Veteran reported right knee pain.  Right knee range of motion studies found that extension was 10 degrees short of full,  and flexion was to 95 degrees.    

An October 2012 Social Security Administration determination notes that a June 2009 audiological evaluation found that the Veteran had a mild to moderate bilateral sensorineural hearing loss (SNHL).

On August 2014 VA knee examination, right knee extension was to 0 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with no additional limitation of motion.  His functional loss was manifested by less movement than normal, weakened movement and pain on movement.  Right knee crepitus was noted.  There was tenderness or pain to palpation in the right knee.  Muscle strength testing was 5/5.  There was no evidence or history of recurrent patellar subluxation or dislocation.  

On March 2015 VA knee examination, the Veteran stated that his right knee condition was worse.  Examination found flexion to 135 degrees and extension to 5 degrees, with pain.  He was able to perform repetitive use testing with no change in range of motion.  There was tenderness or pain to palpation.  Muscle strength testing was 4/5 on flexion and extension.  There was no evidence or history of recurrent patellar subluxation or dislocation.  There were no symptoms associated with a meniscal condition.  The diagnosis was right knee patellofemoral syndrome with limitation of extension.  The examiner noted that prolonged running or kneeling might provoke pain and decreased range of motion.  He also stated that there were contributing factors of pain, weakness, fatigability and/or incoordination, and that there was additional limitation of functional ability of the knee joint during flare-ups or repeated use over time.  He said that the degree of range of motion loss due to pain on use or with flare-ups was approximately 5 degrees .  

	Claims to Reopen 

When there is a final rating decision denial of a claim of service connection, such claim may not be reconsidered and allowed on the same factual basis.  38 U.S.C. § 7105.  However, if new and material evidence is received with respect to such claim, the claim shall be reopened, and considered de novo.  38 U.S.C. § 5108.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The requirement for new and material evidence to raise a reasonable possibility of substantiating a claim is a low threshold requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

As is noted above, the Veteran did not appeal the March 2009 and April 2010 rating decisions and they became final.  38 U.S.C. § 7105.  Consequently, new and material evidence to reopen the claims is required before they may be considered de novo.

As the prior denial regarding tinnitus was based on a finding that such disability was not shown, for evidence received since to relate to the unestablished fact necessary to substantiate the claim (and be new and material, warranting reopening of the claim), it would have to tend to show that the Veteran has tinnitus that is etiologically related to his service.  For evidence to be new and material with respect to the claim of service connection for hearing loss, it would have to tend to show that such disability is related to the Veteran's service.  

Regarding tinnitus, the evidence added to the record since the March 2009 rating decision includes the May 2009 private medical report noting that he had ringing in the ears for over 20 years.  Such evidence clearly pertains to an unestablished fact necessary to substantiate the claims , and by virtue of the 20+ year history of such complaints suggests continuity of this chronic disability, which in turn raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence added to the record since March 2009 is new and material, and the claim of service connection for tinnitus may be reopened.  De novo consideration of the claim is addressed in the remand below.  Thus, it is not new and material.  

Regarding hearing loss disability, the only pertinent evidence received since the April 2010 rating decision is in the October 2012 Social Security Administration determination that cites to June 2009 private audiometry showing that the Veteran had a hearing loss disability.  As this evidence was already in the record at the time of the April 2010 rating decision (and that the Veteran has a hearing loss disability is not in dispute), it is not new evidence.  

No evidence received since the April 2010 rating decision is new evidence that positively bears on the unestablished facts necessary to substantiate the claim of service connection for hearing loss, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has not been received, and that the claim of service connection for bilateral hearing loss may not be reopened.  

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131, 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases (including hypertension) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for hypertension).  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection for diseases listed in 38 C.F.R. § 3.309(a) may be established by showing continuity of symptoms.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Secondary service connection is warranted for a disability which is caused or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  To substantiate a claim of secondary service connection there must be evidence of:  A disability for which service connection is sought; a disability that is already service connected; and that the already service connected disability caused or aggravated the disability for which service connection is sought.  

The Veteran's STRs are silent for complaints or findings of hypertension.  On May 1981 service separation examination, his blood pressure was within normal limits.  Hypertension was first manifested in 2009.  Accordingly, service connection for hypertension on the basis that it became manifest in service and persisted, or on a presumptive basis is not warranted.  As the record does not show postservice continuity of hypertension, service connection for the disease under a continuity theory of entitlement is likewise not warranted.  See 38 C.F.R. §§ 3.303(b), 3.309(a). 

The Veteran's primary theory of entitlement to service connection for hypertension is one of secondary service connection, i.e., that it was caused or aggravated by his service-connected disabilities, to include his foot and knee disabilities.  Whether or not any of the Veteran's service-connected disabilities may cause or aggravate hypertension is a medical question.  See Jandreau v. Nicholson, 492 F. 3d (Fed. Cir. 2009).  He has not presented any medical evidence that suggests that his foot or knee disabilities may have caused or aggravated his hypertension (or that it was incurred in service).  He is not competent to provide an opinion regarding the etiology of his hypertension, and his statements to the effect that his foot or knee disabilities caused or aggravated his hypertension have no probative value.  He has not presented any medical opinion or medical treatise evidence in support of this claim.  The record does not include any competent evidence that the Veteran's hypertension might be etiologically related to his service or to his service connected disabilities.  Accordingly, the preponderance of the evidence is against the claim of service connection for hypertension, and the appeal in this matter must be denied.

      Earlier effective date-for award of service connection for psychiatric disability.

Except as otherwise provided, the effective date of an evaluation and award of service connection shall be the later of the day following separation from active service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later (emphasis added).  38 U.S.C. § 5110; 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151 (2011).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155 (2011).

The Veteran's initial claim for service connection for a psychiatric disability was received on March 6, 2012, far in excess of a year following his separation from service in 1981, and that was the effective date assigned by the September 2014 rating decision that ultimately granted service connection for mood disorder.  He has not made any specific allegation as to what he believes the effective date of the award of service connection should be (and why it should be earlier than March 6, 2012).  The record does not show that he filed a claim seeking service connection for a psychiatric disability prior to March 6, 2012.  

With certain exceptions (none here applicable) the governing law and regulations (outlined above) do not provide for awarding service connection for a disability prior to the date on which the initial claim of service connection for the disability was received.  Since the Veteran's initial claim of service connection for a psychiatric disability was not received within one year of his discharge from service, under governing law and regulation, the date his claim was received is dispositive in this matter. Accordingly, the appeal in the matter must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

	Increased combined rating for tight knee limitations of flexion and extension.

Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Reasonable doubt regarding the degree of disability is to be resolved in favor of the claimant, 38 C.F.R. § 4.3.  Functional impairment is to be assessed on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

This analysis is undertaken considering the possibility that different ratings may be warranted for different periods of time, based on facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A 30 percent rating is to be assigned when flexion of a knee is limited to 15 degrees; a 20 percent rating when flexion is limited to 30 degrees, and a 10 percent rating when flexion is limited to 45 degrees.  A 50 percent rating is to be assigned when extension of the leg is limited at 45 degrees; a 40 percent rating when extension is limited at 30 degrees; a 30 percent rating when extension is limited at 20 degrees; a 20 percent rating when extension is limited at 15 degrees; and a 10 percent rating when extension is limited at 10 degrees.  38 C.F.R. § 4.71a, Codes 5260, 5261.

Normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71a, Plate II.

While the Veteran had presented argument against the proposal to reduce the separate rating for instability to 0 percent , he did not file a notice of disagreement with the rating decision that implemented the reduction.  Accordingly, the matter of the separate rating for right knee instability is not before the Board.  

Addressing the separate ratings for right knee limitations of flexion and extension in turn, regarding the 20 percent rating assigned for limitation of extension September 2011 and August 2014 VA examinations found that right knee extension was full, to 0 degrees.  Although a March 2012 VA clinic report notes that extension was limited at 10 degrees and a March 2015 VA examination found extension limited at 5 degrees, neither finding supports a rating in excess of 20 percent.  Since a 30 percent rating under Code 5261 requires limitation of extension to 20 degrees, even considering the report of pain, there is no evidence of limitation that warrants a rating in excess of the 20 percent now assigned.  

The next higher (20 percent) rating for limitation of knee flexion requires that flexion be limited to 30 degrees.  The report of the September 2011 VA examination reflects the greatest degree of limitation of flexion found on any of the  conducted during the pendency of the instant claim.  Flexion was then limited to 50 degrees, which limitation does not warrant a rating under Code 5260 in excess of 10 percent currently assigned.  The symptoms and related functional impairment the Veteran describes in his own reports do not satisfy the criteria for a rating in excess of 10 percent for right knee flexion limitation. 

In light of the foregoing, the Board concludes that the preponderance of the evidence is against this claim, and that a combined rating in excess of 30 percent for right knee limitations of extension and flexion is not warranted.

ORDER

The appeal to reopen a claim of service connection for tinnitus is granted.  [De novo consideration of the claim is addressed in the remand below.]  

The appeal to reopen a claim of service connection for bilateral hearing loss is denied.

Service connection for hypertension is denied.

An effective date prior to March 6, 2012 for the award of service connection for mood disorder is denied.

A combined rating in excess of 30 percent for right knee limitations of extension and flexion is denied.


REMAND

An October 2010 rating decision granted service connection for plantar keratoma of the feet, rated 30 percent effective September 2008.  A July 2014 rating decision granted service connection for bilateral plantar fasciitis, as well as for keratoma of the hands.  The 30 percent rating for plantar keratoma of the feet was assigned for the bilateral plantar fasciitis and a 0 percent rating was assigned for keratoma of the hands and feet, both effective May 14, 2014.  The March 2015 supplemental statement of the case (SSOC) addressed the rating for bilateral keratoma of the feet and hands, and not matter of the rating for fasciitis.  Moreover, the Board notes that the Veteran was most recently examined for his foot/hand conditions in May 2014, and VA outpatient treatment records reflect treatment in 2015 for his feet.  In light of the allegation of worsening, a contemporaneous examination to assess the disability is necessary (followed by readjudication of the claim to correct the noted due process deficiency).

Service connection for bilateral pes planus essentially on the basis that such disability was not shown.  While VA examiners have opined that the Veteran does not have any/any significant pes planus, they have reconciled that conclusion with the finding of pes planus by X-ray on September 2011 VA examination.  If pes planus is found, an opinion whether such disability is related to service, or was caused or aggravated by an already service connected foot disability would be necessary. 

The decision above reopened the claim of service connection for tinnitus.  Inasmuch as the evidence that served to reopen the claim by suggesting continuity (as tinnitus is a disability established by self-reports), the Board is unable to find that the Veteran would not be prejudiced by the Board's consideration of the de novo review of the matter in the first instance.  Accordingly, a remand for AOJ initial consideration of the matter is necessary.

The case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the providers of all evaluations and treatment he has received for plantar fasciitis since 2015, and of any evaluations or treatment he has received for tinnitus or pes planus (records of which are not already associated with his claims file), and to submit authorizations for VA to secure records of any such private evaluations or treatment.  The AOJ should secure for the record all outstanding records of the evaluations and treatment from the providers identified.

2.  The AOJ should arrange for the Veteran to be examined by an appropriate physician or podiatrist to assess the current severity of his plantar fasciitis and ascertain whether or not he has bilateral pes planus (and if so its likely etiology).  The Veteran's record should be reviewed by the examiner in conjunction with the examinations.  All findings and related functional impairment should be described in detail, and any diagnostic studies deemed necessary should be completed.  The examiner:

(a)  Describe all manifestations of, and functional impairment due to, the bilateral fasciitis in detail (distinguishing, to the extent possible, any symptoms of/impairment due to the fasciitis from that related to co-existing and either service-connected or nonservice-connected separate foot disability entities found (because separate entities are assigned separate ratings and the same symptoms may not support ratings for different diagnoses).  

(b)  Conclusively determine whether or not the Veteran has bilateral pes -planus (regardless of degree).  Any finding that he does not, must be reconciled with the September 2011 VA examination finding of pes planus by X-ray.

(c)  If pes planus is diagnosed, identify its likely etiology.  Specifically, is it at least as likely as not that that such disability is related directly to the Veteran's service (was incurred therein) or was caused or aggravated by his already service-connected foot disabilities (fasciitis and keratoma)?

The examiner must include adequate rationale with all opinions.

3.  The AOJ should then review the record and readjudicate the claims remaining on appeal (the claim of service connection for tinnitus de novo, following any further development indicated, and addressing the continuity theory of entitlement to service connection for such chronic disease) If any remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


